Filed 11/24/21 P. v. Brooks CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,                                   A159421
 v.
 MARCEL BROOKS,                                                          (Alameda County
             Defendant and Appellant.                                    Super. Ct. No. 17-CR-012133A)


         A jury convicted appellant Marcel Brooks of conspiracy to commit
murder and attempted murder of his 11-month-old son. On appeal, Brooks
argues that the trial court abused its discretion by (1) denying his two
motions to replace his appointed attorney; (2) admitting jail letters from
Brooks to his co-conspirator Andanna Ibe that contained sexually explicit
statements; and (3) admitting a police sergeant’s testimony related to song
lyrics contained in another jail letter from Brooks to Ibe. We reject the
claims and affirm.
                     I. FACTUAL AND PROCEDURAL BACKGROUND
         Brooks was charged by second amended information with conspiracy to
commit premeditated murder (Pen. Code §§ 182, subd. (a)(1), 187, subd. (a))1
(count 1); attempted murder of his son and Asala Odom—the mother of his



         1   Further undesignated statutory references are to the Penal Code.

                                                               1
son—on April 4, 2017 (id. §§ 187, subd. (a), 664, subd. (a)) (counts 2 & 3); and
attempted murder of his son on April 17, 2017 (count 4). Count 4 also
included a special allegation that Ibe was armed with a firearm (§ 12022,
subd. (a)(1)). Ibe was charged by the same information. Ibe had a five-year
old child with Brooks and was pregnant with another child of his at the time
of the charged offenses.
      Odom testified at trial that she had applied for MediCal benefits in late
2016 and named Brooks as the father of her son who had been born in April.
Alameda County subsequently sought child-support payments from Brooks.
Brooks was upset and he believed the child was not his. After a DNA
paternity test affirmed he was the father, Brooks’s attitude changed but his
interest in his son stopped around March 2017. That same month, Brooks
was ordered to pay $523 a month in child support.
      Brooks testified that he was initially resistant about being the father of
Odom’s son, but subsequently wanted to be more involved in his life. When
Brooks was asked about his financial situation at that time, he responded
that he had a “couple thousand” in the bank, which was more money than he
had “ever had in [his] life.”
      A. The April 4, 2017 Car Incident
      Odom testified that Brooks initiated a meeting with her and their son
on April 4, 2017, at the San Leandro BART station—the first time they had
seen each other since the entry of the child-support order. Shortly before the
set meeting time, Brooks sent Odom a text that he had “[j]ust got to
MacArthur BART.” Brooks, however, was in Antioch when he sent that text.
Once Odom received the text, she left her house with their son. As she was
walking, there was a car waiting for her to cross the street. When she passed
in front of the car, it sped up and swerved towards her as she ran away. She



                                       2
described the car as a silver four-door and the driver as an African-American
woman with long hair. Odom ran back into her house and subsequently
contacted Brooks to ask whether he was at their meeting spot or still on his
way. Brooks responded that he was no longer coming. Odom told Brooks
what had happened to her, described the car and the driver, and expressed
concern that it was connected to Brooks or someone he was dating. Brooks
told Odom that she was “crazy” and that he did not have anything to do with
it.
      Brooks testified that he had lied about being at the MacArthur BART
station when he sent the text because he was “stalling” and wanted to keep
the meeting, but needed to find a babysitter for his other child. He did not
know where in San Leandro Odom was living at the time. Odom told him
that a “crazy driver” had almost hit her, but did not identify the type or color
of the car.
      Cell phone records showed that approximately 10 calls were made
between Brooks and Ibe on April 4, 2017. Around noon, Brooks received a
call from Ibe that lasted 10 to 15 minutes. The records also showed that Ibe’s
phone traveled from Antioch to San Leandro shortly before noon, and then
back to Antioch.
      B. The April 17, 2017 Shooting
      Odom testified that Brooks initiated another meeting with her and
their son on April 17, 2017, at a McDonald’s in San Leandro. Odom was not
hesitant to go because they had met there on April 9 without incident.
      Brooks testified that he drove Ibe in her car to the McDonald’s because
he wanted Ibe to meet Odom and their son, as Ibe did not believe Brooks had
another child. He did not tell Odom about this plan. Brooks and Ibe arrived
early but missed the turn, so parked on the street behind the McDonald’s.



                                        3
Brooks got out and told Ibe that she should get some gas. He claimed he told
her that because he wanted to “call another girl and not be in her presence.”
He was then on his phone for “20 minutes or more.”
      Surveillance video from the McDonald’s showed Ibe entered the
restaurant before Odom. Between 2:14 p.m. and 2:27 p.m., Brooks and Ibe
made three calls to each other. At approximately 2:30 p.m., Brooks sent
Odom text messages stating that he was “here” and “inside” the McDonald’s.
Odom replied that she had just walked in. Odom sat down at a table next to
a window with her son. When Odom texted Brooks to ask where he was,
Brooks texted that he was walking up. Ibe called Brooks at 2:31 p.m. and
Brooks called Ibe at 2:35 p.m.
      Odom testified that as she was waiting, someone approached and fired
a shot that went through the window next to her table. It appeared that the
gun was pointed at her son, but the shot missed. Surveillance video showed
Ibe approaching Odom and her son, firing a single shot, and then exiting the
restaurant.
      Brooks testified that he had lied about being inside the McDonald’s
when he sent the text to Odom because he was “impatient” and did not like
waiting. He said that when Brooks saw sirens coming from the McDonald’s
and Ibe’s car gone, he thought that maybe Ibe and Odom had gotten into a
fight or argument. He did not try to text or call Ibe or Odom because he was
“waiting for one of them to call [him].” According to Brooks, Ibe had told him
that she was “carrying protection in case this bitch tries to do anything,” but
he thought that “could have meant mace, or whatever.” Brooks, however,
had seen Ibe with a gun “a couple months before” the shooting.
      Brooks testified that he then took a taxi to a nearby park to “collect
[his] thoughts,” and talked with friend Greg Frazier and coworker Brandon



                                       4
Starks on the phone. He asked Starks for a ride, and Starks dropped him off
at a BART station in Oakland. Brooks then went to Brentwood where his car
was located. He drove to Livermore, as Ibe texted him that she had been in a
car accident there. Text messages recovered from Ibe’s cell phone included a
text sent to Brooks with the address of the accident location in Livermore.
Brooks called a towing service and had them tow Ibe’s car back to her friend’s
house. Records from Ibe’s cell phone showed a text sent to Brooks with an
address in Antioch. Brooks testified that he then drove Ibe towards El
Dorado Hills because she wanted to go to her aunt’s house. Ibe was unable to
reach her aunt by phone, however, so Brooks and Ibe proceeded to Frazier’s
house in Sacramento because Frazier had invited Brooks to come talk. They
stayed at Frazier’s house for a while, but then went to a nearby motel
because Ibe said she wanted to be alone. Brooks and Ibe were arrested at the
motel.
      Police attempted to extract text messages from Brooks’s cell phone but
none were recovered. Brooks testified that he had a practice of deleting all of
his text messages so that he would not “get caught cheating,” as he was
involved with different women.
      C. The Verdict and Sentencing
      The jury found Brooks guilty on count 1 (conspiracy to commit
premeditated murder) and count 4 (attempted murder of his son on April 17,
2017), but acquitted Brooks on counts 2 and 3 (the attempted murders on
April 4, 2017). As to count 4, the jury also found true the special allegations
that the attempted murder was willful, deliberate, and premeditated, and
that Ibe was armed with a firearm. The trial court sentenced Brooks to 25
years to life in prison for conspiracy to commit premeditated murder, and
stayed the sentences on the remaining count and enhancement.



                                       5
                               II. DISCUSSION
      A. The Trial Court Did Not Abuse Its Discretion in Denying Brooks’s
         Marsden Motions
      Brooks first argues that the trial court improperly denied his two
motions to replace his appointed attorney under People v. Marsden (1970)
2 Cal.3d 118 (Marsden). We review the denial of the Marsden motions for
abuse of discretion. (People v. Streeter (2012) 54 Cal.4th 205, 230.)
            1. Additional Facts
      Brooks made his first Marsden motion in October 2017, prior to trial.
At the hearing on the motion, Brooks stated that he and his counsel had a
disagreement in September 2017, where his counsel used profanity and also
said: “Oh, you know if you go to trial, you know you’re going to be going
against an all-white jury.” Brooks felt disrespected by the use of profanity
and Brooks did not trust his counsel “because of that.” Counsel agreed that
they had had an argument because Brooks said he had done some research
and “knew that if you shoot at somebody and you miss, there is no attempted
murder.” Counsel continued: “I tried to tell him that that is not the law, but
he was adamant that that was the law, and that was the argument. And I
might have used some inappropriate words, but that’s where we left off. He
was totally convinced that that is the law, and I was – I couldn’t convince him
otherwise.” Counsel noted that “if the Court could address the issue with Mr.
Brooks, I’m sure that would be helpful for Mr. Brooks, at least on that issue.”
The trial court denied the Marsden motion. It also stated: “One specific
thing I will address, since it was brought up, is shooting and missing.
Technically, that is attempted murder and can be. . . . in Alameda County, it




                                       6
seems like many times attempted murder is not charged unless it’s a
shooting that hits someone. But that’s not required in an attempted murder.”
      Brooks made his second Marsden motion in January 2020, after trial
but before sentencing. Brooks argued that, among other things, his counsel
(1) ignored a discovery violation by the prosecution in failing to provide text
messages between Brooks and Ibe that were recovered from Ibe’s phone; and
(2) failed to locate and call Starks and Frazier as witnesses in the trial. At
the hearing on the motion, Brooks explained that Starks could have testified
about what Brooks had said while driving to the Oakland BART station, and
Frazier could have testified that Brooks said he did not know what happened
between Ibe and Odom, and that Brooks wasn’t “fleeing” to Sacramento but
had been invited by Frazier. Counsel stated that he did not have any
knowledge about the texts. Counsel also stated that Starks could not be
located at the time of trial and that any statements Brooks may have made to
Frazier “might have been viewed as somewhat self-serving.” When asked if
he had an investigator on the case, counsel responded: “Initially I did. I
don’t recall. Like I say, most of these things didn’t pan out, and I knew Mr.
Brooks would be testifying on his own behalf.” The trial court denied the
Marsden motion. It explained that there was a hearsay problem with the
proposed testimony from Starks and Frazier, and that a purported discovery
violation by the prosecution “may be grounds for something else,” but was not
a reason to excuse Brooks’s counsel.
      Brooks then moved to represent himself under Faretta v. California
(1975) 422 U.S. 806 (Faretta). At the hearing on the motion, Brooks stated
that he sought to investigate the purported discovery violation and a
potential motion for new trial. Brooks explained that he had obtained text
messages used during Ibe’s trial from his family members, and they included



                                        7
messages between him and Ibe on the day of and day after the shooting that
contained “nothing incriminating.” The prosecution reviewed the text
messages and explained that some (but not all) of Ibe’s text messages had
been recovered, and that those text messages had been provided to Brooks’s
counsel by disk. Brooks’s counsel reviewed the text messages and stated that
he had no present recollection of the specific disk, given the volume of
discovery. The trial court also reviewed the text messages,2 but ultimately
denied the Faretta motion as untimely and proceeded with sentencing.
             2. Analysis
      When a defendant makes a Marsden motion, the trial court “ ‘ “must
permit the defendant to explain the basis of his contention and to relate
specific instances of inadequate performance.” ’ ” (People v. Streeter, supra,
54 Cal.4th at p. 230.) “ ‘ “A defendant is entitled to relief if the record clearly
shows that the appointed counsel is not providing adequate representation or
that defendant and counsel have become embroiled in such an irreconcilable
conflict that ineffective representation is likely to result.” ’ ” (Ibid.) Denial of
a Marsden motion is not an abuse of discretion “ ‘ “unless the defendant has
shown that a failure to replace counsel would substantially impair the
defendant’s right to assistance of counsel.” ’ ” (Ibid.)
      As to the October 2017 pre-trial Marsden motion, Brooks argues that
the trial court abused its discretion by failing to adequately inquire about his
counsel’s purported statement regarding the prospect of an “all-white jury.”
We are not persuaded. The transcript of the Marsden hearing shows that


      2 The text messages presented by Brooks at the hearing are not
included in the record. It appears, however, that the trial court read two of
the messages aloud during the Faretta hearing: (1) “It’s CJ’s birthday, and
how could you be thinking of this” and (2) “I’m pregnant, and you think about
that situation.”

                                         8
Brooks recounted a disagreement from September 2017, during which his
counsel used profanity and stated that if Brooks went to trial, he would be
“going against an all-white jury.” Counsel explained the legal nature of their
disagreement, and admitted that he “might have used some inappropriate
words” in trying to convince Brooks of the law on attempted murder. The
trial court thus complied with its duty to permit Brooks to explain the basis
of his contention, and ascertain the details of the specific disagreement he
raised. (People v. Streeter, supra, 54 Cal.4th at p. 230.) Moreover, the
transcript reflects that Brooks’s purported lack of trust in his trial counsel
was based on his counsel’s use of profanity during that argument. Brooks
stated: “Your Honor, I feel like just the disrespect of someone cussing at me
and using profanity, I’ve never disrespected Mr. Hong. I’ve never cussed at
him at all, and his disrespect for me rubbed me the wrong way. And he
cussed at me. That’s unprofessional.” The trial court did not abuse its
discretion in concluding that Brooks had failed to demonstrate an
irreconcilable conflict on this basis. (See People v. Hines (1997) 15 Cal.4th
997, 1026 [concluding that asserted communication problems between
defendant and counsel “were not insoluble and had not given rise to such an
irreconcilable conflict that ineffective representation was likely to result”].)
      As to the January 2020 post-trial Marsden motion, Brooks argues that
the trial court abused its discretion because he raised multiple instances of
deficient performance by his trial counsel. First, Brooks claims that his trial
counsel failed to present to the jury “innocuous” text messages between
Brooks and Ibe after the shooting that were recovered from Ibe’s phone.
Brooks contends that there is “no conceivable tactical basis for a reasonably
competent attorney to fail to present these text messages after receiving
them in the discovery from the prosecution.” As a preliminary matter, the



                                        9
text messages are not included in the record; the trial court read aloud only
two of the text messages at the Faretta hearing. This omission renders the
record inadequate to review Brooks’s claim as to the remainder of the text
messages. (People v. Whitus (2012) 209 Cal.App.4th Supp. 1, 6 [appellant has
“ ‘affirmative obligation to provide an adequate record so that we may assess
whether the trial court abused its discretion’ ”].) As to the two text messages,
Brooks’s claim amounts to a “tactical disagreement” that is insufficient to
demonstrate Marsden error. (People v. Dickey (2005) 35 Cal.4th 884, 922.)
Contrary to Brooks’s assertion, his trial counsel did not concede that he had
failed to review the text messages during discovery. Instead, he stated at the
Marsden hearing that he did not know about the text messages raised by
Brooks, and then stated at the Faretta hearing that he had no present
recollection of the specific discovery disk that contained the texts. Moreover,
the two text messages were not necessarily as “innocuous” as Brooks
suggests: in one, either Ibe or Brooks appears to express some concern by
asking “how could you be thinking of this,” and in the other Ibe appears to
tell Brooks, “I’m pregnant, and you think about that situation.” Brooks’s trial
counsel could have made a rational tactical choice to not present these text
messages in order to avoid “opening the door to further incriminating
evidence.” (In re Alcox (2006) 137 Cal.App.4th 657, 665.) This is particularly
true because two other innocuous text messages between Ibe and Brooks sent
after the shooting were admitted into evidence: one with the location of Ibe’s
car accident and the other with the address for towing her car. This evidence
contradicted the inference suggested by the prosecution that Brooks had
deleted all of his text messages because they were incriminating.
      Second, Brooks claims that his trial counsel failed to locate and call
Starks and Frazier as witnesses. “ ‘To sustain a claim of inadequate



                                       10
representation by reason of failure to call a witness, there must be a showing
from which it can be determined whether the testimony of the alleged
additional defense witness was material, necessary or admissible, or that
defense counsel did not exercise proper judgment in failing to call [the
witness].’ ” (In re Noday (1981) 125 Cal.App.3d 507, 522.) Although Brooks
may have felt strongly about presenting these witnesses, as he claims on
appeal, it simply does not follow that his attorney acted incompetently in
declining to call them. Brooks concedes that any testimony from Starks or
Frazier about what Brooks said when he was with them would be
inadmissible hearsay. Moreover, any testimony from Starks confirming that
Brooks was abandoned by Ibe in the McDonald’s parking lot was not
necessary, as there was no evidence or argument challenging Brooks’s
testimony on that fact and Ibe’s text message to Brooks with the location of
her car accident corroborated that they were not together after the shooting.
Finally, any testimony from Frazier confirming he had invited Brooks to
Sacramento was not material to the issue of whether Brooks fled the scene.
As Brooks’s testified, he left the McDonald’s parking lot and went to a nearby
park, then to an Oakland BART station, then to Brentwood, then drove to
Livermore, then drove towards El Dorado Hills, then drove to Frazier’s house
in Sacramento, and finally went to a motel. Brooks’s testimony regarding an
invitation to go to his sixth location after the shooting was not contradicted
by any other evidence or argument, and was not necessary for Frazier to
corroborate.
      Third, Brooks claims that his trial counsel failed to hire an investigator
for the case. While counsel’s testimony at the Marsden hearing is unclear
about whether or not he actually hired an investigator, Brooks argues that an
investigator was critical here in order to locate Starks and Frazier so they



                                       11
could serve as witnesses. Given our conclusion that trial counsel did not act
incompetently by failing to call these witnesses, we reject this argument for
the same reasons.
      In sum, we conclude that the trial court did not abuse its discretion in
denying Brooks’s Marsden motions.
      B. The Trial Court Did Not Abuse Its Discretion in Admitting Jail
         Letters
      Brooks argues that his convictions should be reversed because the trial
court improperly admitted letters that Brooks sent from jail to Ibe.
Specifically, he contends that the trial court should have redacted the
“extremely lewd” sexually explicit statements in the letters under Evidence
Code section 352. We review this evidentiary ruling for abuse of discretion.
(People v. Jones (2017) 3 Cal.5th 583, 609.) “ ‘We will not reverse a court’s
ruling on such matters unless it is shown “ ‘the trial court exercised its
discretion in an arbitrary, capricious, or patently absurd manner that
resulted in a manifest miscarriage of justice.’ ” ’ ” (Ibid.)
            1. Additional Facts
      A technician with the county sheriff testified that she had monitored
Brooks’s mail at the county jail. She observed that Brooks and Ibe had used
intermediaries outside the jail to try to send letters to each other. Six of
these letters were seized during a search of Ibe’s jail cell. Brooks testified
that he wrote each of the letters and mailed them to family or friends with
the intent that they would then be mailed to Ibe. Brooks also testified that
Ibe had been kicked out by her family when they started dating, and that Ibe
was “obsessed” with and “possessive” of him. Ibe was called by the
prosecution to testify as a witness, but refused to answer any questions even
with the grant of use immunity under section 1324.




                                        12
      Defense counsel objected to admission of these letters into evidence on
the ground that Brooks was not cross-examined with regard to the specific
sentences in the letters. The trial court overruled the objection and admitted
the letters into evidence. The letters included, among other things,
declarations from Brooks that he loved Ibe, wanted to be a family with her
and marry her, and would never leave her. The letters also included graphic
details of Brooks’s desire to have sex with Ibe.
      After the jury had begun its deliberations, defense counsel stated that
he wanted to “add a 352 objection” because there was “a lot of sexual content
to those letters that I think are more prejudicial than probative.” Defense
counsel also argued that the letters “are quite cumulative and repetitive.”
The trial court overruled the objections. It found that Brooks’s personal
relationship with Ibe was “inextricably intertwined with this case” and the
prosecution’s theory that Brooks was “manipulating [Ibe] psychologically” to
commit the crime, cover it up, and refuse to cooperate. It also found that the
chronology of the letters was relevant to this theory, as their contents
“became more and more provocative” as the case got closer to trial.
            2. Analysis
      Evidence Code section 352 vests the trial court with discretion to
exclude otherwise relevant evidence if “its probative value is substantially
outweighed by the probability that its admission will (a) necessitate undue
consumption of time or (b) create substantial danger of undue prejudice, of
confusing the issues, or of misleading the jury.” Here, Brooks argues that the
trial court abused this discretion by failing to redact the sexually explicit
statements because the remaining portions of the letters “provided abundant
support for the prosecution’s theory of psychological manipulation.” In other




                                       13
words, Brooks claims that the sexually explicit statements in the letters “did
not add any additional probative value.”
      We are not persuaded. As the trial court found, Brooks’s relationship
with Ibe was “inextricably intertwined with this case.” The prosecution
argued that Brooks had conspired with Ibe to murder his son so that he could
avoid making child-support payments, and was able to exploit Ibe and
convince her to shoot the child. Nor are we persuaded that the sexually
explicit statements had no relevance because they were cumulative of other
statements in the letter. “Evidence may be relevant even though it is
cumulative; thus, the only ban on cumulative evidence is found in Evidence
Code section 352.” (In re Romeo C. (1995) 33 Cal.App.4th 1838, 1843.) The
letters to Ibe—including both the romantic and sexual proclamations by
Brooks—bore directly on the nature of their relationship and Brooks’s
purported ability to manipulate Ibe into committing the shooting and then
refusing to testify in his case.
      Brooks also argues that any probative value was outweighed by its
prejudicial impact because there was “a very serious risk that those obscene
statements would deeply offend one or more of the jurors.” Again, we are
unconvinced. “The prejudice which exclusion of evidence under Evidence
Code section 352 is designed to avoid is not the prejudice or damage to a
defense that naturally flows from relevant, highly probative evidence.”
(People v. Karis (1988) 46 Cal.3d 612, 638.) Instead, such prejudice arises
from evidence that “ ‘uniquely tends to evoke an emotional bias against the
defendant as an individual and which has very little effect on the issues.’ ”
(Ibid.) As described above, Brooks’s writings to Ibe had a significant effect on
key issues in this case, which outweighed the potential risk that the jury
would be offended by their explicitly sexual nature. We also consider the



                                       14
broader context of the evidence when determining its potential for prejudice.
(People v. Ortiz (2003) 109 Cal.App.4th 104, 118.) Here, the sexually explicit
statements in the letters were far less inflammatory than the testimony
concerning the charged offenses—involving the attempted murder of an 11-
month old child and his mother—making it “ ‘unlikely . . . that the jury’s
passions were inflamed’ ” by the statements. (Ibid.)
      We thus conclude that the trial court did not abuse its discretion in
admitting the letters. Given our conclusion, we need not address Brooks’s
arguments that (1) the erroneous admission violated his due process rights,
and (2) the error was prejudicial.
      C. The Trial Court Did Not Abuse Its Discretion in Admitting Police
         Sergeant Testimony Regarding a Jail Letter
      Brooks argues that the trial court also abused its discretion by allowing
improper opinion testimony by a police sergeant regarding the contents of one
of the jail letters written by Brooks.
            1. Additional Facts
      Police sergeant Steve Cesaretti testified that during his investigation of
the case, he had reviewed a May 2017 letter sent by Brooks. Brooks testified
that he had written the letter to Ibe because he had seen her on a transport
bus from jail to court and was “trying to uplift her and give me hope.”
      Cesaretti testified that the letter referenced a song that he was
personally familiar with. When Cesaretti was asked why the lyrics as
written in the letter caught his attention, defense counsel objected on
relevance. The trial court overruled the objection. Cesaretti answered that
the lyrics were not from the real song, but instead “appeared to be directly
related to the details of the case” and “directing Ms. Ibe to say certain
things.” The letter described lyrics from the perspective of the male rapper,
but then directed Ibe to “Flip the whole song.” Cesaretti testified that he had


                                         15
previously looked for codes in monitored jail mail as part of his “criminal
street gang-related training.” He stated that it was “fairly common” that an
instruction to “flip” the song meant to change the pronoun from “he” to “she.”
Brooks testified that his letter did not contain the true song lyrics and that
when he wrote to “flip the whole song,” he meant to flip the pronouns from
“he” to “she” and that the “she” referred to Ibe.
            2. Analysis
      Brooks argues that Cesaretti’s testimony about the meaning of Brooks’s
letter was improper opinion testimony. Brooks admits, however, that his
trial counsel objected to Cesaretti’s testimony only on relevance. We thus
conclude that Brooks forfeited this objection. (People v. Lopez (1978)
81 Cal.App.3d 103, 108 [“[O]bjections to evidence must state specific grounds
for exclusion, and the grounds cannot be changed on appeal”].)
      Brooks contends that the argument, even if forfeited, is nonetheless
properly presented on appeal as part of a claim of ineffective assistance of
counsel. The test for ineffective assistance of counsel requires a criminal
defendant to establish both that his or her counsel’s performance was
deficient and that he or she suffered prejudice. (Strickland v. Washington
(1984) 466 U.S. 668, 687.) “[I]f the record sheds no light on why counsel acted
or failed to act in the challenged manner, we must reject the claim on appeal
unless counsel was asked for an explanation and failed to provide one, or
there could be no satisfactory explanation for counsel’s performance.” (People
v. Castillo (1997) 16 Cal.4th 1009, 1015.) The record here sheds no such
light, and defense counsel’s decision not to object to the testimony as
improper opinion testimony may have resulted from a choice within the range
of reasonable competence. Moreover, given Brooks’s own testimony that he
changed the lyrics of the song and intended for Ibe to switch the pronoun



                                       16
when she read it, it is unclear how Brooks could establish prejudice from the
admission of Cesaretti’s testimony on the same topics. We thus reject
Brooks’s ineffective assistance of counsel claim.
      Given our conclusion that Brooks forfeited this claim, we need not
address his arguments that (1) the erroneous admission violated his due
process rights, and (2) the error was prejudicial. Having rejected Brooks’s
claims of individual error, we also reject his argument that multiple errors
caused cumulative prejudice.
                                  DISPOSITION
      The judgment is affirmed.




                                       17
                                 _________________________
                                 Humes, P.J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Sanchez, J.




People v. Brooks A159421



                            18